KRUEGER, Judge'.
Appellant was convicted of the offense of receiving and concealing stolen property, and his punishment was assessed at confinement in the county jail for a period of two years.
The record is before us without a statement of facts or bills of exception. The indictment and all other matters appear to be regular.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.